In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00123-CR
     ___________________________

   ROGER EUGENE FAIN, Appellant

                    V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 2
           Tarrant County, Texas
        Trial Court No. 1023944D


    Before Kerr, Bassel, and Womack, JJ.
     Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Roger Eugene Fain appeals the trial court’s order denying his motion to require

the State to compare unidentified DNA profiles found via Chapter 64 postconviction

DNA testing to the DNA profiles in the FBI’s and Texas Department of Public

Safety’s databases. See Tex. Code Crim. Proc. Ann. arts. 64.035, 64.05. We affirm.

      Appellant’s court-appointed appellate counsel has filed a motion to withdraw as

counsel and a brief in support of that motion, in which counsel has determined, after

examining the appellate record, that no arguable grounds for appeal exist. See Anders

v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396, 1400 (1967). Counsel’s brief and

motion meet Anders’s requirements, presenting a professional evaluation of the entire

record demonstrating why there are no arguable grounds for relief. Id., 87 S. Ct. at

1400. Although provided the opportunity to seek a copy of the appellate record and

to file a pro se response, appellant has not done so. Likewise, the State did not

respond to the Anders brief.

      After carefully reviewing the record and counsel’s brief, we agree with counsel

that this appeal is wholly frivolous and without merit. See Stafford v. State, 813 S.W.2d

503, 511 (Tex. Crim. App. 1991) (noting reviewing court’s duty to make independent

determination after reviewing record); see also Penson v. Ohio, 488 U.S. 75, 82–83, 109 S.

Ct. 346, 351 (1988). Our independent review of the record reveals no arguable

grounds for appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.

2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). We

                                            2
therefore grant counsel’s motion to withdraw and affirm the trial court’s order

denying appellant relief.

                                                Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: July 7, 2022




                                      3